DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 18 January 2022.  These drawings are acceptable.
Terminal Disclaimer
The terminal disclaimer filed on 18 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application No. 11065083 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see Objection to the Specification of page 1 of the Remarks, filed 18 January 2022, with respect to objection to the abstract have been fully considered and are persuasive.  The objection to the abstract of 12 November 2021 has been withdrawn. 
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1
Therefore, the art of record does not teach or render obvious, either alone or in combination, a kit including a bone foundation guide, a dental implant surgical guide and a gasket, where the gasket includes one or more protrusions, the bone foundation guide defining one or more receptacles configured to receive the one or more protrusions of the gasket in combination with the elements set forth in the claim. 
Regarding claim 35, the present claim is directed to a method including similar steps with structural limitations and allowable subject matter as described in the parent US Application 16/529861, US Patent No. 11065083.
Therefore, the art of record does not teach or render obvious, either alone or in combination, a method including the steps of  coupling a gasket with the bone foundation guide by inserting at least one protrusion of the gasket into the at least one receptacle of the bone foundation guide, the gasket having a thickness corresponding to a thickness of the peeled away gum tissue; and positioning a dental prosthesis on the gasket in combination with the elements set forth in the claim. 
Regarding claim 40, the present claim is directed to a kit including similar structural limitations and allowable subject matter as described in the parent US Application 16/529861, US Patent No. 11065083.
Therefore, the art of record does not teach or render obvious, either alone or in combination, a kit including a bone foundation guide, a dental implant surgical guide, a dental prosthesis and a gasket having a thickness corresponding to a depth of tissue removed from bone of the alveolar ridge of the patient, the gasket .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MIRAYDA A APONTE/Examiner, Art Unit 3772 
                                                                                                                                                                                                       /NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772